Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing AMENDED AND RESTATED DECLARATION OF TRUST DATED JULY 12, 2006 Market Vectors ETF Trust Dated July 12, 2006 This AMENDED AND RESTATED DECLARATION OF TRUST (hereinafter "Trust Instrument") is made July 12, 2006 (together with all other persons from time to time duly elected, qualified and serving as Trustees in accordance with Article III hereof, the "Trustees"). WHEREAS, the Trustees desire to establish a business trust for the investment and reinvestment of funds contributed thereto; NOW, THEREFORE, the Trustees declare that all money and property contributed to the trust hereunder shall be held and managed in trust under this Trust Instrument as herein set forth below. ARTICLE I NAME AND DEFINITIONS Section 1.01. Name. The name of the trust created hereby is the "Market Vectors ETF Trust". Section 1.02. Definitions. Wherever used herein, unless otherwise required by the context or specifically provided: (a) The term "By-Laws" means the By-Laws referred to in Article IV, Section 4.01(e) hereof, as from time to time amended; (b) The term "Commission" has the meaning given it in the 1940 Act (as defined below). The terms "Affiliated Person," "Assignment," "Interested Person," and "Principal Underwriter" shall have the meanings given them in the 1940 Act, as modified by or interpreted by any applicable order or orders of the Commission or any rules or regulations adopted by or interpretive releases of the Commission thereunder; (c) The term "Delaware Act" refers to Chapter 38 of Title 12 of the Delaware Code entitled "Treatment of Delaware Business Trusts," as it may be amended from time to time; (d) The term "Net Asset Value" means the net asset value of each Series (as defined below) of the Trust (as defined below) determined in the manner provided in Article IX, Section 9.03 hereof; (e) The term "Outstanding Shares" means those Shares (as defined below) shown from time to time in the books of the Trust or its Transfer Agent as then issued and outstanding, but shall not include Shares which have been redeemed or repurchased by the Trust and which are at the time held in the treasury of the Trust; (f) The term "Series" means a series of Shares of the Trust established in accordance with the provisions of Article II, Section 2.06 hereof; (g) The term "Shareholder" means a record owner of Outstanding Shares of the Trust; (h) The term "Shares" means the equal proportionate transferable units of beneficial interest into which the beneficial interest of each Series of the Trust or class thereof shall be divided and may include fractions of Shares as well as whole Shares; (i) The term "Trust" refers to the Market Vectors ETF Trust and all Series of the Market Vectors ETF Trust, and reference to the Trust, when applicable to one or more Series of the Trust, shall refer to any such Series; (j) The term "Trustee" or "Trustees" means the person or persons who has or have signed this Trust Instrument, so long as he, she or they shall continue in office in accordance with the terms hereof, and all other persons who may from time to time be duly qualified and serving as Trustees in accordance with the provisions of Article III hereof and reference herein to a Trustee or to the Trustees shall refer to the individual Trustees in their capacity as Trustees hereunder; (k) The term "Trust Property" means any and all property, real or personal, tangible or intangible, which is owned or held by or for the account of one or more of the Trust or any Series, or the Trustees on behalf of the Trust or any Series. (l) The term "1940 Act" refers to the Investment Company Act of 1940, as amended from time to time. ARTICLE II BENEFICIAL INTEREST Section 2.01. Shares of Beneficial Ownership Interest. The beneficial interest in the Trust shall be divided into such transferable Shares of one or more separate and distinct Series or classes of a Series as the Trustees shall from time to time create and establish. The number of Shares of each Series, and class thereof, authorized hereunder is unlimited. Each Share shall have no par value. All Shares issued hereunder, including without limitation Shares issued in connection with a dividend in Shares or a split or reverse split of Shares, shall be fully paid and nonassessable. Section 2.02. Issuance of Shares. The Trustees in their discretion may, from time to time, without vote of the Shareholders, issue Shares, in addition to the then issued and outstanding Shares and Shares held in the treasury, to such party or parties and for such amount and type of consideration, subject to applicable law, including cash or securities, at such time or times and on such terms as the Trustees may deem appropriate, and may in such manner acquire other assets(including the acquisition of assets subject to, and in connection with, the assumption of liabilities) and businesses. In connection with any issuance of Shares, the Trustees may issue fractional Shares and Shares held in the treasury. The Trustees from time to time may divide or combine the Shares into a greater or lesser number without thereby changing the proportionate beneficial interests in the Trust.
